10/18/07 Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Attn: Brian R. Cascio, Accounting Branch Chief, Division of Corporation Finance RE:Response to SEC Comment Letter dated 09/27/07 Dear Mr. Cascio, We received a letter from you dated September 27, 2007 with review comments on our Form 10-K for the fiscal year ended December 31, 2006 and Form 10-Q for the quarter ended June 30, 2007 (File No. 0-32501). We are pleased to provide the following response to your comments. SEC Comment #1: Form 10-K for the fiscal year ended 12/31/2006 – Variable Interest Entity, page 46 We note your disclosure that Olympus is protected from absorbing all expected losses in the Joint Venture and may not be an “at risk” holder.Please tell us how you concluded that Olympus and not Cytori is the primary beneficiary. Company response to SEC comment #1: As noted in our disclosure, significant judgment was involved in determining the primary beneficiary of the Joint Venture (or “JV”).We determined Olympus to be the primary beneficiary based on analysis performed in accordance with FIN 46R.Paragraph 17 of FIN 46R states if two or more related parties together hold an aggregate variable interest in a Variable Interest Entity (“VIE”) that would, if held by a single party, identify that party as the primary beneficiary, then the primary beneficiary is the party most closely associated with the VIE.Paragraph 17 requires an analysis of all relevant facts and circumstances in determining who is most closely associated with the VIE, including the following considerations: A) The existence of a principal-agency relationship between parties within the related party group. Although Olympus and Cytori (as 50/50 owners) are both exposed to the economic variability of the Joint Venture, a de facto agency relationship exists between Olympus and the JV due to provisions contained within the Shareholders’
